EXAMINER'S AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification:
	In paragraph [0001], at line 2, the phrase -- now U.S. Pat. No. 9,452,191, -- has been inserted between “2012,” and “which”.

Terminal Disclaimer
The terminal disclaimer filed on November 24, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. 9,682,115, 7,378,115 and 9,452,191 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The declaration under 37 CFR 1.132 filed November 24, 2020 is sufficient to overcome the rejection of claims 1-12 based upon Seipel (US 2006/0040004) in view of Riley et al. (US 7,147,876) and Naturopathy Digest, Online (URL http://www.naturopathvdigest.com/nairjtlon herbs/herbs/lmdera.php archived to 11/15/2006 using archive.org, one page) - with evidence .



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655